Case 1:18-cv-00937-CFC-MPT Document 250 Filed 05/27/20 Page 1 of 2 PagelD #: 11154

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

RETAILMENOT, INC., )
Plaintiff,
V. 5 Civ. No. 18-937-CFC/MPT
HONEY SCIENCE LLC,
Defendant.
ORDER

Whereas, Plaintiff Retailmenot, Inc. filed a motion to stay pending
resolution of its petitions before the Patent Trial and Appeal Board (PTAB) for
review of U.S. Patent No. 10,140,625 (the #625 patent) (D.I. 148);

Whereas, the Magistrate Judge issued a Report and Recommendation (R&R)
recommending that the Court grant the motion to stay, D.I. 218;

Whereas, after the issuance of the R&R, the PTAB denied Retailmenot’s
petitions, D.I. 23 8, Exs. A, B, and C; and

Whereas, in a notice filed with the Court, Defendant Honey Science LLC
asserted without objection from Retailmenot that, because of the PTAB’s denial of
Retailmenot’s petitions, the R&R “expires on its own terms,” D.I. 238 at 1;

Now therefore, this 27" day of May 2020, IT IS HEREBY ORDERED that:

1. The Report and Recommendation has expired; and

 
Case 1:18-cv-00937-CFC-MPT Document 250 Filed 05/27/20 Page 2 of 2 PagelD #: 11155

2. Retailmenot’s motion to stay (D.I. 148) is DENIED as moot.

(kh CLL]

United States Distt Judge

 
